Prob 12C (10/99)
                       UNITED STATES DISTRICT COURT
                                             for the
                               Western District of Oklahoma

        Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Israa Jafar Ali                               Case Number: CR-15-043-1-F

Name of Judicial Officer: The Honorable Stephen P. Friot

Date of Original Sentence: February 18, 2016
Date of First Revocation: October 3, 2017
Date of Second Revocation: January 7, 2019

Original Offense: Terrorist Hoax; Aiding and Abetting, 18 U.S.C.§ 1038(a)(1); 18 U.S.C. §
1038(a)(1)(A); & 18 U.S.C. § 2(a)

Original Sentence: 36 months Probation
First Revocation Sentence: 24 months Supervised Release
Second Revocation Sentence: Time Served; 28 months Supervised Release

Type of Supervision: Supervised Release           Date Supervision Commenced: January 7, 2019

Previous Court Action:




                                  PETITIONING THE COURT

[X]      To issue a warrant
[ ]      To issue a summons

The probation officer believes that the offender has violated the following condition(s) of
supervision:



   Violation       Nature of Noncompliance
   Number

        1          Violation of Mandatory Condition: You must not commit another federal, state
                   or local crime.
Prob 12C (10/99)                                    2                                        Israa Jafar Ali
                                                                                    Case No.CR-15-043-1-F


                   On May 15, 2019, Ms. Ali violated this condition of her supervised release when she
                   was arrested for Driving Under the Influence as evidenced by the report for case
                   #1900-5840 by The Denton Police Department. She remains in custody in the Denton
                   City Jail in Denton, Texas.

        2          Violation of Standard Condition: You must not knowingly leave the federal
                   judicial district where you are authorized to reside without first getting
                   permission from the court or the probation officer.

                   Ms. Ali violated this condition of her supervised release on May 15, 2019, when she
                   traveled outside the judicial district without permission as evidenced by her arrest for
                   Driving Under the Influence in Denton, Texas.

        3          Violation of Special Condition: The defendant shall participate in a program of
                   substance abuse aftercare at the direction of the probation officer to include
                   urine, breath, or sweatpatch testing; and outpatient treatment. The defendant
                   shall totally abstain from the use of alcohol and other intoxicants both during
                   and after completion of any treatment program. The defendant shall not
                   frequent bars, clubs, or other establishments where alcohol is the main business.
                   The court may order that the defendant contribute to the costs of services
                   rendered (copayment) in the amount to be determined by the probation officer
                   based on the defendant’s ability to pay.


                   Ms. Ali violated this condition of her supervised release when she failed to appear for
                   drug testing on January 31, 2019; February 9, 2019; March 1 and 29, 2019; and May
                   6 and 15, 2019.


        4          Violation of Mandatory Condition: You must refrain from any unlawful use of
                   a controlled substance. You must submit to one drug test within 15 days of
                   release from imprisonment and at least two periodic drug tests thereafter, as
                   determined by the court.

                   Ms. Ali violated this condition of her supervised release by submitting urine sample
                   on February 28, 2019 with positive results for methamphetamine.

                   Ms. Ali violated this condition of her supervised release by submitting urine sample
                   on February 28, 2019 with positive results for methamphetamine. On April 5 and 16,
                   2019, Ms. Ali tested positive on a sweatpatch for cocaine.
Prob 12C (10/99)                                  3                                   Israa Jafar Ali
                                                                             Case No.CR-15-043-1-F


U.S. Probation Officer Recommendation:

[X]      The term of supervision should be revoked.
[]       Extended for years, for a total term of years.

I declare under penalty of perjury that the foregoing is true and correct.


Executed on May 15, 2019



_______________________________
Senior U.S. Probation Officer
Kelly C. Edwards

Reviewed by,


_______________________________
Jay Mauldin
Supervisory U. S. Probation Officer

Date: May 15, 2019



THE COURT ORDERS
[ ]  No action
[X]  The Issuance of a Warrant
[ ]  The Issuance of a Summons
[ ]   Other




May 16, 2019
Date
